Exhibit 10.8

 

Black Raven Energy, Inc.

EQUITY COMPENSATION PLAN

FORM OF OPTION GRANT

 

To:

 

Black Raven Energy, Inc. (the “Company”), pursuant to its Equity Compensation
Plan (the “Plan”), has granted to you, the Optionee named above, an option to
purchase shares of the Common Stock of the Company (“Common Stock”). Capitalized
terms used herein and not otherwise defined shall have the meaning ascribed to
such terms under the Plan..

 

The details of the Option are as follows:

 

1.                                       TOTAL NUMBER OF SHARES SUBJECT TO THIS
OPTION. The total number of shares of Common Stock subject to this Option is
                                 (    ,000).

 

2.                                       VESTING. Subject to the limitations
contained herein, this Option will vest (become exercisable)
                                      .

 

3.                                       EXERCISE PRICE AND METHOD OF PAYMENT.

 

(a)                                  EXERCISE PRICE. The exercise price of this
Option is            dollars and              cents ($ .    ) per share.

 

(b)                                 METHOD OF PAYMENT. Payment of the exercise
price per share is due in full upon exercise of all or any part of each
installment that has accrued to you. You may elect, to the extent permitted by
applicable statutes and regulations, to make payment of the exercise price under
one of the following alternatives:

 

(i)                                   Payment of the exercise price per share in
cash (including check) at the time of exercise.

 

(ii)                                Payment pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board which, prior to
the issuance of Common Stock, results in either the receipt of cash (or check)
by the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds;

 

(iii)                             Provided that at the time of exercise the
Company’s Common Stock is publicly traded and quoted regularly in the Wall
Street Journal, payment by delivery of already-owned shares of Common Stock,
held for the period required to avoid a charge to the Company’s reported
earnings, and owned free and clear of any liens, claims, encumbrances or
security interests, which Common Stock shall be valued at its Fair Market Value
on the date of exercise; or

 

(iv)                            Payment by a combination of the methods of
payment permitted by subsection 3(b) (i) through 3(b) (iii) above.

 

4.                                       WHOLE SHARES. This Option may not be
exercised for any number of shares that

 

--------------------------------------------------------------------------------


 

would require the issuance of anything other than whole shares.

 

5.                                       SECURITIES LAW COMPLIANCE.
Notwithstanding anything to the contrary contained herein, this Option may not
be exercised unless the shares issuable upon exercise of this Option are then
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or if such shares are not then so registered, the Company has determined that
such exercise and issuance would be exempt from the registration requirements of
the Securities Act.

 

6.                                       TERM. The term of this Option commences
on                            xx, 200x, the date of grant, and expires at
midnight on                              xx, 200xx (the “Expiration Date” which
is the day before the              (xth) anniversary from the date of grant),
unless this Option expires sooner as set forth below or in the Plan. In no event
may this Option be exercised on or after the Expiration Date. This Option shall
terminate prior to the Expiration Date of its term as follows: three (3) months
after the termination of your Continuous Service as an Employee, Director or
Consultant (as defined in the Plan) with the Company or an Affiliate of the
Company unless your termination of Continuous Status as an Employee, Director or
Consultant is due to your permanent disability (within the meaning of
Section 422(c) (6) of the Code), or death, then this Option will expire on the
earlier of the Expiration Date set forth above or twelve (12) months following
such termination.

 

7.                                       EXERCISE.

 

(a)                                  This Option may be exercised, to the extent
specified above, by delivering a notice of exercise (in a form designated by the
Company) together with the exercise price to the Secretary of the Company, or to
such other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require pursuant
to subsection 10(e) of the Plan.

 

(b)                                 By exercising this Option you agree that, as
a precondition to the completion of any exercise of this Option, the Company may
require you to enter an agreement providing for the payment by you to the
Company of any tax withholding obligation of the Company arising by reason of
(1) the exercise of this Option; (2) the lapse of any substantial risk of
forfeiture to which the shares are subject at the time of exercise; or (3) the
disposition of shares acquired upon such exercise.

 

8.                                       ACCELERATED VESTING UPON CHANGE OF
CONTROL.  Notwithstanding Section 2 hereof, the Options shall vest immediately
upon a Change of Control if you have been continuously employed by the Company
through the date immediately prior to the occurrence of a Change of Control.

 

9.                                       TRANSFERABILITY. This Option is not
transferable, except by will or by the laws of descent and distribution and is
exercisable during your life only by you. Notwithstanding the foregoing, by
delivering written notice to the Company, in a form satisfactory to the Company,
you may designate a third party who, in the event of your death, shall
thereafter be entitled to exercise this Option.

 

2

--------------------------------------------------------------------------------


 

10.                                 OPTION NOT A SERVICE CONTRACT. This Option
is not an employment contract and nothing in this Option shall be deemed to
create in any way whatsoever any obligation on your part to continue in the
employment of the Company or an Affiliate, or of the Company or an Affiliate to
continue your employment. In addition, nothing in this Option shall obligate the
Company or any Affiliate of the Company, or their respective stockholders, Board
of Directors, officers or employees to continue any relationship that you might
have as a Director or Consultant for the Company or Affiliate.

 

11.                                 NOTICES. Any Notices provided for in this
Option or the Plan shall be given in writing and shall be deemed effectively
given upon receipt or, in the case of notices delivered by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the address specified below or at such other address as you
hereafter designate by written notice to the Company.

 

12.                                 GOVERNING PLAN DOCUMENT. This Option is
subject to all the provisions of the Plan, a copy of which is attached hereto
and its provisions are hereby made a part of this Option.

 

Dated this xx day of                           , 200x.

 

 

 

 

Very truly yours,

 

 

 

ACCEPTED:

 

Black Raven Energy, Inc.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

Title:

 

 

 

 

 

 

Duly Authorized on Behalf of the Board of Directors

 

3

--------------------------------------------------------------------------------


 

ATTACHMENTS:

 

Black Raven Energy, Inc.

EQUITY COMPENSATION PLAN

 

NOTICE OF EXERCISE

 

The Undersigned:

 

(a)                                  Acknowledges receipt of the foregoing
Option and the attachments referenced therein and understands that all rights
and liabilities with respect to this Option are set forth in the Option and the
Plan; and

 

(b)                                 Acknowledges that as of the date of grant of
this Option, it sets forth the entire understanding between the undersigned
Optionee and the Company and its Affiliates regarding the acquisition of stock
in the Company under this Option and supersedes all prior oral and written
agreements on that subject with the exception of (i) the options previously
granted and delivered to the undersigned under stock option plans of the
Company, and (ii) the following agreements only:

 

None

 

 

 

(Initial)

 

 

 

 

Other

 

 

 

 

 

 

 

 

 

 

 

Dated this            day of                                          ,
20          .

 

 

 

OPTIONEE:

 

 

 

 

 

Signature

 

 

 

Name:

 

 

 

Print Name

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Black Raven Energy, Inc.

EQUITY COMPENSATION PLAN

 

ELECTION TO EXERCISE

 

The Optionee hereby exercises Option to purchase
                                         shares of the Company’s Common Stock at
$                      per share.

 

Dated this            day of                                          ,
20          .

 

 

 

OPTIONEE:

 

 

 

 

 

Signature

 

 

 

Name:

 

 

 

Print Name

 

 

 

 

Address:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------